Third District Court of Appeal
                               State of Florida

                           Opinion filed March 6, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2636
                         Lower Tribunal No. 10-27774
                             ________________


                                  Jesse Loor,
                                     Petitioner,

                                         vs.

                            The State of Florida,
                                     Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Jesse Loor, in proper person.

     Ashley Moody, Attorney General, and Jonathan Tanoos, Assistant Attorney
General, for respondent.


Before EMAS, C.J., and SCALES, and LINDSEY, JJ.

     LINDSEY, J.
      Petitioner Jesse Loor, pro se, seeks emergency habeas corpus relief from the

trial court’s pretrial detention order. Because Loor is currently represented by

counsel before the trial court, we dismiss the Petition as unauthorized pursuant to

Logan v. State, 846 So. 2d 472 (Fla. 2003).

      Loor argues that Logan is inapplicable because he was not represented by

counsel at the time he filed his Petition. We disagree. In Logan, the Florida

Supreme Court explained that a defendant has no constitutional right to hybrid

representation. Id. at 479; see also Johnson v. State, 974 So. 2d 363, 364 (Fla.

2008); 14A Fla. Jur. 2d Criminal Law—Procedure § 559 (October 2018)

(“Criminal defendants have no right under the Sixth Amendment or under the

Florida Constitution to engage in hybrid representation—that is, to simultaneously

represent themselves and be represented by counsel.”).

      In circumstances where, as here, it is not clear from the face of the petition

whether petitioner is represented by counsel below, petitioner bears the “burden to

demonstrate that he or she is either not represented by counsel in the proceeding

below, or that he or she is seeking through the petition to discharge counsel in that

proceeding.” Logan, 846 So. 2d at 479. Loor is unable to meet that burden; on the

contrary, he readily admits that he is currently represented by counsel in the

proceeding below, and he is not seeking to discharge counsel in that proceeding.




                                         2
      Loor’s argument that he was pro se at the time he filed his petition is

unavailing because now that he is represented by counsel, he would nevertheless

be engaged in unauthorized “hybrid representation” if he were allowed to proceed

pro se. See id. (“If it is clear from the petitioner's response . . . that he or she is

represented by counsel in the proceeding below and is not seeking to discharge

counsel in that proceeding, then the petition in this Court will be dismissed as

unauthorized.” (emphasis added)); see also Johnson, 974 So. 2d at 364-65

(clarifying that the rule announced in Logan applies to any pro se filings submitted

by litigants seeking affirmative relief in the context of any criminal proceeding

where death sentence has not been imposed, whether direct or collateral, either in

the trial court or a district court of appeal, and who are represented by counsel in

those proceedings).

      Petition dismissed.




                                          3